Title: James Lovell to Abigail Adams, 14 July 1780
From: Lovell, James
To: Adams, Abigail



Madam

July 14th. 1780


Your favour of June 13th. reached me this Morning. I will endeavour to write intelligibly in answer;—but, alas! I have already fallen into my old track, and must give a note of explanation before I pro­ceed further. N.B. The above underscoring means that I love flattery and a flatterer; nay, more, tho it may seem contradictory to the first part of my nota bene, it means that I love Saucyness and a Saucy-box. I think that I have done away all the “enigmatical” part of the word as it respected one particular epistle, and was not written in that honest sense in which I generally make use of it to mark whatever comes to me from the pen of Portia.
I will endeavour to accomplish speedily what you wish in regard to the Balance of long standing in favour of Mr. A.
You will find from the inclosed Gazette the Substance of 3 of Mr. A’s Letters received the 10th. of this month. There was another very long one of Apr. 3d. but it contained only what had been before published here respecting the Affairs of the United Provinces of the Netherlands.—As to what I promised about his former Letters, you afterwards appeared to have had the substance of them so far as related to his travails; and I judged you also got by the Marquis a Knowledge of Mr. A’s Situation in France. I will, notwithstanding, catch the Leisure to see whether I can send you any Novelty from them. Your mention of one of my Letters without date, and at the same time reminding me of such a promise in a late Letter confounds me because I find yours of May 24th. endorsed “recd. June 12—answered 13th.” Mr. A’s Letters were read 15 of May. I have had a good Opportunity of sending to Mr. A. this morning by Mr. Searle a Member of Congress for Pennsylvania and shall in a few days have another by Mr. Laurens, late President. I have forwarded a Commission to him to execute what was entrusted to Mr. L. as to a Loan in Holland—and another Commission which he is to deliver to Mr. Dana for the same Purpose in case of his own Inability upon any Score. The Business was too critical to risque upon Mr. L’s safe Passage. The Commissions are only provisory till he or another arrives. Mr. A.s Embassy was considered as too important to be absolutely broken in upon by a decisive order from hence. He signified to me his Readiness to undertake any Thing of public Utility to fill up those Hours of Leisure which british Backwardness towards a Treaty of Pacification might give him.
I think I sent you on the 13th the Orders to Doctr. Franklin to pay Mr. A. and D. their Salaries.
I am called off. I care not what Comments you make upon my general Style and manner if you will only own to me that you do not think me enigmatical when I profess myself Madam, Affectionately your Friend and Servt.,

JL

 